PONDER, Judge.
We issued a rule to show cause why an unlodged appeal should not be dismissed after appellee had moved for the dismissal.
The trial court denied a request by defendant for the appointment of a surveyor in a possessory action. The defendant moved for a new trial; the trial court denied the motion. Defendant then moved for a devolutive appeal 'from the judgment denying a new trial of the motion. There is no appeal from a judgment denying a new trial absent a showing of irreparable injury. Jackson v. Watson, 360 So.2d 582 (La.App. 4th Cir. 1978). Appellant has made no such showing.
APPEAL DISMISSED.